Title: From Thomas Jefferson to Edward Jerningham, 21 May 1789
From: Jefferson, Thomas
To: Jerningham, Edward



Sir
Paris May 21. 1789.

I have received with much pleasure your charming poem on enthusiasm and return you many thanks for it. I mark with peculiar satisfaction the prophecy relative to my own country and am enthusiast enough to believe it will be in some degree verified. The honour of your acquaintance while you were in Paris would have made me very happy, and I shall think myself authorised to court it, should any circumstance bring us nearer together in future. In the mean time be pleased to accept the homage of those sentiments of respect &c esteem with which I have the honour to be Sir Your most obedient & most humble servt.,

Th: Jefferson

